DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-25, 27-29, 31-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Murison et al. (US 2017/0045994) in view of Baker et al. (US 2018/0280640).
Claim 16. Murison et al. discloses an electronic cigarette vaporiser system wherein the system includes a case that stores an electronic vaporiser PV. The electronic vaporiser PV 1 slides in and out from a hinged holder 2 (first slot) in the re-fill and re-charge case 100. The case includes an electronics module that controls the operation of the piezo pump and also logs usage statistics to improve customer service. The case sends data to an app running on the user's smartphone, smartwatch, tablet or other computing device over short range wireless, such as Bluetooth. The case may include a small light sensor (optical sensor) facing a LED light source in the case wherein withdrawal of the PV (information associated with the PV) triggers the light sensor since light from the LED (light signal) is now incident on the sensor. Many variants of sensor are possible. When withdrawal of the PV is detected, it can automatically start heating the atomising coil (output based on information associated with the PV) so that the PV is at its optimal operational temperature when the user takes his first vape. Placing the vaping device in the first slot triggers the operation of the optical sensor. Refilling and recharging of the PV occurs automatically whenever the PV is inserted back into the case ([0051]; [0067]-[0068]; [0070]; [0367]). Murison et al. also discloses a non-contact sensor that detects when the PV enters and leaves the case. The light sensor may be used, wherein the LED is illuminated when the vaporizer is in the case and light reflected from the vaporizer is detected by the sensor. Withdrawal of 
While Murison et al. teaches that “many variants of sensor are possible” ([0367]), there is no explicit disclosure of light signals received by the light sensor from the PV. 
Baker et al. discloses a method of synchronizing a feature between an electronic vapor provision system/e-cigarette 10 and a mobile communication device. The e-cigarette 10 comprises an output device 58 which includes one or more lights. Different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on. The respective type of liquid being used for vaporization (for example the flavor) may be indicated by a color that can be synchronized with the mobile communication device. The color may also correspond to a warning status (for example “low battery” may correspond to one color whilst “low reservoir” may correspond to another), or may correspond to a color selection set using an input of the e-cigarette 10 (for example a button on the e-cigarette 10 may cycle through a predetermined number of colors to allow direct personalization by a user). Where the e-cigarette 10 and the reservoir are arranged so that the reservoir can indicate the type of contents to the e-cigarette, then the e-cigarette 10 may select a corresponding LED color and transmits this color parameter to the mobile communication device. The first mobile communication device comprises a memory 412 and a receiver 440 arranged to receive the signal ([0039]; [0041]-[0042]; [0085]; [0097]-[0104]; [0115]).
Baker et al. teaches that communication between the e-cigarette 10 and mobile communication device allows a user to personalize their e-cigarette system comprising 
Claim 17. Modified Murison et al. discloses that the output device may signal using one or more lights and different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations (light patterns), and so on (Baker [0042]).
Claims 18, 21, 23, and 25. Modified Murison et al. discloses that a typical smartphone comprises a central processing unit which communicates with a memory 412. A color correction subsystem may be included in the mobile communication device 400, for example as part of the app. This color correction subsystem may use a color correction table and/or a color correction formula to modify the color parameters used 
Claim 19. Modified Murison et al. discloses that the output device may signal using one or more lights and different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations (light patterns), and so on. The lights are typically provided in the form of one or more light emitting diodes (LEDs), which may be the same or different colors (or multi-colored). In the case of multi-colored LEDs, different colors are obtained by switching different colored, e.g. red, green or blue, LEDs on, optionally at different relative brightnesses to give corresponding relative variations in color (Baker [0041]-[0042]).
Claims 20 and 24. Modified Murison et al. discloses that the output device may signal using one or more lights and different states or conditions may be represented by 
Claim 22. Murison et al. discloses an electronic cigarette vaporiser system wherein the system includes a case that stores an electronic vaporiser PV. The electronic vaporiser PV 1 slides in and out from a hinged holder 2 (first slot) in the re-fill and re-charge case 100. The case includes an electronics module that controls the operation of the piezo pump and also logs usage statistics to improve customer service. The case sends data to an app running on the user's smartphone, smartwatch, tablet or other computing device over short range wireless, such as Bluetooth. The case may include a small light sensor (optical sensor) facing a LED light source in the case wherein withdrawal of the PV (information associated with the PV) triggers the light sensor since light from the LED (light signal) is now incident on the sensor. Many variants of sensor are possible. When withdrawal of the PV is detected, it can automatically start heating the atomising coil (output based on information associated 
While Murison et al. teaches that “many variants of sensor are possible” ([0367]), there is no explicit disclosure of light signals received by the light sensor from the PV. 
Baker et al. discloses a method of synchronizing a feature between an electronic vapor provision system/e-cigarette 10 and a mobile communication device. The e-cigarette 10 comprises an output device 58 which includes one or more lights. Different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on (wherein the pulses of light and different pulse durations represent a binary code). The respective type of liquid being used for vaporization (for example the flavor) may be indicated by a color that can be synchronized with the mobile communication device. The color may also correspond to a warning status (for example “low battery” may correspond to one color whilst “low reservoir” may correspond to another), or may correspond to a color selection set using an input of the e-cigarette 10 (for example a button on the e-cigarette 10 may cycle through a predetermined number of colors to allow direct personalization by a user). 
Baker et al. teaches that communication between the e-cigarette 10 and mobile communication device allows a user to personalize their e-cigarette system comprising both the e-cigarette 10 and their mobile phone 400 (e.g. the appearance of a user interface of an app running on the mobile phone 400). This personalization may comprise the selection of default colors and/or sounds for normal use of the e-cigarette 10 and/or for various warnings (e.g. low battery, low reservoir). Such personalization can be helpful particularly where multiple users with similar e-cigarette devices are likely to mingle; for example where a couple have respective e-cigarettes 10 and wish to identify their own for use at the start of the day, or where at a bar or club several people place their e-cigarettes on a table and wish to disambiguate ownership ([0106]-[0107]). It would have been obvious to one of ordinary skill in the art that the sensor in the case of Murison et al. be configured to receive light signals from the vaporizer where the light signals indicate information about the vaporizer, such as the flavor of the liquid for vaporization or a warning status for a low battery or low reservoir, in order to personalize the vaporizer and vaporizer case and disambiguate ownership, as taught by Baker et al. 

Claims 27, 28, and 29. Modified Murison et al. discloses a non-contact sensor that detects when the PV enters and leaves the case (triggering event). The light sensor may be used, wherein the LED is illuminated when the vaporizer is in the case and light reflected from the vaporizer is detected by the sensor. Withdrawal of the vaporizer triggers the light sensor since light is no longer reflected off the vaporizer into the sensor (Murison [0051]; [0068]; [0367]).
Claim 31. Murison et al. discloses an electronic cigarette vaporiser system wherein the system includes a case that stores an electronic vaporiser PV. The electronic vaporiser PV 1 slides in and out from a hinged holder 2 (first slot) in the re-fill and re-charge case 100. The case includes an electronics module that controls the operation of the piezo pump and also logs usage statistics to improve customer service. The case sends data to an app running on the user's smartphone, smartwatch, tablet or other computing device over short range wireless, such as Bluetooth. The case may include a small light sensor (optical sensor) facing a LED light source in the case wherein withdrawal of the PV (information associated with the PV) triggers the light sensor since light from the LED (light signal) is now incident on the sensor. Many variants of sensor are possible. When withdrawal of the PV is detected, it can automatically start heating the atomising coil (output based on information associated with the PV) so that the PV is at its optimal operational temperature when the user takes his first vape. Placing the vaping device in the first slot triggers the operation of the optical sensor. Refilling and recharging of the PV occurs automatically whenever the PV is inserted back into the case ([0051]; [0067]-[0068]; [0070]; [0367]). Murison et al. also discloses detecting, relaying, and utilizing information gathered from a user’s activity 
While Murison et al. teaches that “many variants of sensor are possible” ([0367]), there is no explicit disclosure of light signals received by the light sensor from the PV. 
Baker et al. discloses a method of synchronizing a feature between an electronic vapor provision system/e-cigarette 10 and a mobile communication device. The e-cigarette 10 comprises an output device 58 which includes one or more lights. Different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on. The respective type of liquid being used for vaporization (for example the flavor) may be indicated by a color that can be synchronized with the mobile communication device. The color may also correspond to a warning status (for example “low battery” may correspond to one color whilst “low reservoir” may correspond to another), or may correspond to a color selection set using an input of the e-cigarette 10 (for example a button on the e-cigarette 10 may cycle through a predetermined number of colors to allow direct personalization by a user). Where the e-cigarette 10 and the reservoir are arranged so that the reservoir can indicate the type of contents to the e-cigarette, then the e-cigarette 10 may select a corresponding LED color and transmits this color parameter to the mobile communication device. The first mobile communication device comprises a memory 412 and a receiver 440 arranged to receive the signal ([0039]; [0041]-[0042]; [0085]; [0097]-[0104]; [0115]).

Claim 32. Modified Murison et al. discloses that the output from the output device 58 may be used to signal to the user various conditions or states within the e-cigarette 10, such as a low battery warning. Different output signals may be used for signaling different states or conditions. Different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on. The color may also correspond to a warning status, for example “low battery” 
Claim 33. Murison et al. discloses an electronic cigarette vaporiser system wherein the system includes a case that stores an electronic vaporiser PV. The electronic vaporiser PV 1 slides in and out from a hinged holder 2 (first slot) in the re-fill and re-charge case 100. The case includes an electronics module that controls the operation of the piezo pump and also logs usage statistics to improve customer service. The case sends data to an app running on the user's smartphone, smartwatch, tablet or other computing device over short range wireless, such as Bluetooth. The case may include a small light sensor (optical sensor) facing a LED light source in the case wherein withdrawal of the PV (information associated with the PV) triggers the light sensor since light from the LED (light signal) is now incident on the sensor. Many variants of sensor are possible. When withdrawal of the PV is detected, it can automatically start heating the atomising coil (output based on information associated with the PV) so that the PV is at its optimal operational temperature when the user takes his first vape. Placing the vaping device in the first slot triggers the operation of the optical sensor. Refilling and recharging of the PV occurs automatically whenever the PV is inserted back into the case ([0051]; [0067]-[0068]; [0070]; [0367]). Murison et al. also discloses an open hinged holder 2, which is interpreted as the body including the first slot, where the case 68 serves as the cover, with a hollow section to receive at least a portion of the PV that extends out of the first slot in the body. The cover may open and close and also covers the body when closed.  The hinge between body 2 and case 68 serves to maneuver the body and case/cover relative to each other (Figures 4a and 4b).

Baker et al. discloses a method of synchronizing a feature between an electronic vapor provision system/e-cigarette 10 and a mobile communication device. The e-cigarette 10 comprises an output device 58 which includes one or more lights. Different states or conditions may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on. The respective type of liquid being used for vaporization (for example the flavor) may be indicated by a color that can be synchronized with the mobile communication device. The color may also correspond to a warning status (for example “low battery” may correspond to one color whilst “low reservoir” may correspond to another), or may correspond to a color selection set using an input of the e-cigarette 10 (for example a button on the e-cigarette 10 may cycle through a predetermined number of colors to allow direct personalization by a user). Where the e-cigarette 10 and the reservoir are arranged so that the reservoir can indicate the type of contents to the e-cigarette, then the e-cigarette 10 may select a corresponding LED color and transmits this color parameter to the mobile communication device. The first mobile communication device comprises a memory 412 and a receiver 440 arranged to receive the signal ([0039]; [0041]-[0042]; [0085]; [0097]-[0104]; [0115]).
Baker et al. teaches that communication between the e-cigarette 10 and mobile communication device allows a user to personalize their e-cigarette system comprising both the e-cigarette 10 and their mobile phone 400 (e.g. the appearance of a user interface of an app running on the mobile phone 400). This personalization may 
Claim 35. Modified Murison et al. discloses that the case comprises a small display panel 17 that shows system information using simple graphics (such as battery charge state; e-liquid fill state) (Murison et al. Figures 9A-9E and [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the display of Murison et al. be coupled to processing circuitry in order to display information about the different states or conditions of the vaporizer which may be represented by using different colors, pulses of light or continuous illumination, different pulse durations, and so on as disclosed by Baker et al. (Baker [0041]-[0042]).
Claim 36. Modified Murison et al. discloses that the smartphone 400 may also comprise a speaker connected to the CPU 410 via the I/O bridge and the bus. Optionally the GPU 416 may also be used to drive one or more loudspeakers 420 of the 
Claim 37. Modified Murison et al. discloses that the case 100 re-charges the battery in the PV. The PV battery is recharged by the main battery (first battery) in the case. The case includes a USB C port (charger input) for power and data transfer (Murison [0051]; [0069]; [0083]; [0928]-[0929]).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is allowed.
Murison et al. in view of Baker et al. discloses the apparatus of claim 16 wherein the triggering event is withdrawal or placement of the PV out of/into the slot in the case, but does not disclose that the triggering event may be expiration of a timer. Modified Murison et al. also does not disclose that the case comprises a second slot configured to receive a second PV wherein a divider separates the first and second slots and the optical sensor and processing circuitry are position on the divider. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE A WILL/Examiner, Art Unit 1747             


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747